1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
9

10

11   CRYSTAL LAKES, an individual,               Case No.: 2:16-cv-02989-MCE-AC
12
                  Plaintiff,
13                                               STIPULATION AND ORDER
14   vs.                                         MODIFYING AGREED
                                                 PROTECTIVE ORDER [DKT. 38]
15
     BATH & BODY WORKS, LLC, a
16   Delaware limited liability company,
17
                  Defendants.
18

19         IT IS HEREBY AGREED AND ORDERED:

20         The parties to this action, Plaintiff Crystal Lakes (“Plaintiff”) and Defendant
21
     Bath & Body Works, LLC (“Defendant”) (together as “the Parties”), entered into a
22

23   confidentiality agreement, which the Court entered on the record on January 19,
24
     2018 at Docket No. 38 (“the Order”).
25

26         The Order provides that information and materials designated as confidential
27   may be shared with third parties by consent or upon order of the Court:
28


                                            1
                 STIPULATION AND ORDER MODIFYING AGREED PROTECTIVE ORDER
1                 (9) Others by Consent. Other persons only by written consent
2                 of the producing party or upon order of the Court and on such
                  conditions as may be agreed or ordered.
3

4    Dkt. 38 at 5, ¶ 5(b)(9).
5
           Currently pending in the U.S. District Court for the Central District of
6

7
     California is a matter brought by Plaintiffs Denise Allen and Kenneth Allen against

8    Defendant, captioned as Allen v. Bath & Body Works, LLC, 2:18-cv-8368-AB-
9
     RAO (“the Allen Matter”).
10

11         Counsel for the plaintiffs in the Allen Matter requested that the Order be
12
     modified such that the Parties will not be prohibited from producing documents in
13

14
     the Allen Matter that may be covered by the Order.

15         For efficiency and economy of the parties and the court, pursuant to Section
16
     5(b)(9), the Parties hereby consent to allow the Parties to share certain information
17

18   that is designated as Confidential Information with the plaintiffs and counsel in the
19
     Allen Matter. Should plaintiffs and counsel in the Allen Matter request production
20

21
     of material covered by the Order from the Parties or their counsel, then the party

22   from whom information is requested shall provide the other party with an advance
23
     copy of materials intended to be produced, or a listing of those documents by their
24

25   Bates numbers, with sufficient time to allow the other party to object or to provide
26
     the notice to non-parties outlined in this document.
27

28


                                             2
                  STIPULATION AND ORDER MODIFYING AGREED PROTECTIVE ORDER
1          The modification of the Order is conditioned on the filing of a protective
2
     order in the collateral action (the Allen Matter), and does not limit the collateral
3

4    Court’s ability to decide whether the litigants in that action should ultimately
5
     obtain specific discovery materials that may be requested in the Allen Matter.
6

7
           It is further agreed that the Order is modified to permit counsel in the current

8    matter to communicate with counsel in the Allen Matter, before disclosure of
9
     materials designated as Confidential Information or otherwise subject to the Order,
10

11   for the limited purpose of identifying documents that are designated as
12
     Confidential Information or that are otherwise subject to the Order.
13

14
           It is further agreed that the Order is modified to permit counsel in the current

15   matter to communicate with counsel in the Allen Matter concerning the contents of
16
     materials and documents designated as Confidential Information or otherwise
17

18   subject to the Order that are ultimately produced in the Allen Matter, but only after
19
     entry of a protective order in the Allen Matter.
20

21
           Whereas, it is further stipulated and agreed by and between all parties

22   seeking to modify the Order that because certain information was obtained in the
23
     current matter through third-party discovery, and that said information was
24

25   produced by certain non-parties with the expressed or implied expectation of
26
     confidentiality under the Order, fair notice must be provided to said non-party prior
27

28
     to any discussion regarding or the production of said information. Accordingly, the

                                             3
                  STIPULATION AND ORDER MODIFYING AGREED PROTECTIVE ORDER
1    party in the current action that is requested to produce such information or discuss
2
     such information in the Allen Matter shall first provide that non-party with two
3

4    weeks’ written notice prior to any discussion or exchange of said materials. Such
5
     notice shall be simultaneously served on all counsel in the current matter and in the
6

7
     Allen Matter. The purpose of this notice is to allow any party or any non-party to

8    object or to seek judicial intervention in an appropriate court prior to the disclosure
9
     of any confidential information as contemplated by the Order.
10

11         All other aspects of the Order shall remain unchanged and binding on all
12
     parties and counsel in the current matter.
13

14
           IT IS on this 5th day of April 2019, agreed that the Order [Dkt. 38] is

15   modified for the limited purpose stated above.
16

17
           Tabet Divito & Rothstein LLC                Goldberg Segalla LLP
18
         /s/ Daniel L. Stanner                        _/s/ David S. Osterman
19
     By: Daniel L. Stanner (pro hac vice)         By: David S. Osterman (pro hac vice)
20       dstanner@tdrlawfirm.com                      dosterman@goldbergsegalla.com
21
         209 S. LaSalle Street                        301 Carnegie Center Dr.
         7th Floor                                    Suite 200
22       Chicago, IL 60604                            Princeton, NJ 08540
23       Tel: (312) 762-9450                          Tel: (609) 986-1300
         Fax: (312) 762-9451                          Fax: (609) 968-1301
24

25         Attorneys for Crystal Lakes                 Attorneys for Bath & Body
                                                       Works, LLC
26

27

28


                                             4
                  STIPULATION AND ORDER MODIFYING AGREED PROTECTIVE ORDER
1

2

3

4         Law Offices of Barry Novack           Gordon Rees Scully Mansukhani
5
     By: /s/ Barry Novack                       By: /s/ Casey C. Shaw
6        Barry Novack                                Ian G. Williamson
7
         8383 Wilshire Blvd., Suite 830              Casey C. Shaw
         Beverly Hills, CA 90211                     101 W. Broadway
8        Tel: (323) 852-1030                         Suite 2000
9        Fax: (323) 852-9855                         San Diego, CA 92101
                                                     Tel: (619) 544 7221
10
          Attorneys for Denise &
11        Kenneth Allen                         Attorneys for Defendants,
                                                GLOBALTECH INDUSTRIES,
12
                                                INC., L BRANDS, INC.; and
13                                              BATH & BODY WORKS, LLC
14

15

16        IT IS SO ORDERED.
17
     Dated: April 15, 2019
18

19

20

21

22

23

24

25

26

27

28


                                           5
                STIPULATION AND ORDER MODIFYING AGREED PROTECTIVE ORDER
